Citation Nr: 1138707	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  06-35 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to the Veteran's service connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 10 percent for arthritis of the left hip.

3.  Entitlement to an effective date earlier than November 7, 2006 for the grant of compensation under 38 U.S.C.A. § 1151 for testicle ischemia.

4.  Whether the reduction in the rating assigned for the sensitive scar, donor site, left iliac bone was clearly and unmistakably erroneous.

5.  Whether the August 1980 rating decision which reduced the rating assigned for residuals of a fracture of the right cheek bone with hypertrophic rhinitis (rhinitis) was clearly and unmistakably erroneous.

6.  Whether the reduction in the rating assigned for residuals of a fracture of the right cheek bone with hypertrophic rhinitis (rhinitis) was proper.

7.  Whether there is clear and unmistakable error in a rating decision of July 26, 1993, in failing to assign an effective date earlier than September 26, 1982, for allowance of a 100 percent rating for a neurotic depressive reaction, and in failing to grant special monthly compensation due to being housebound.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from May 1977 to April 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from December 2005, September 2007, and June 2009 rating decisions. 

The issues of whether the reduction in the rating assigned for residuals of a fracture of the right cheek bone with hypertrophic rhinitis (rhinitis) was proper and whether there is clear and unmistakable error in a rating decision of July 26, 1993, in failing to assign an effective date earlier than September 26, 1982, for allowance of a 100 percent rating for a neurotic depressive reaction, and in failing to grant special monthly compensation due to being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record fails to make it at least as likely as not (50 percent or greater) that the Veteran's diagnosed diabetes mellitus either began during or was otherwise caused by his military service, to include as secondary to any of his service connected disabilities. 

2.  The Veteran's left hip disability causes at most slight hip impairment; and even contemplating pain and other functional limitation, the evidence does not show extension of the thigh limited to 5 degrees, flexion of the thigh limited to 45 degrees, or abduction of the thigh is limited beyond 10 degrees.  Ankylosis of the left hip has also not been shown, and it has not been shown that the Veteran cannot cross his legs, or toe-out more than 15 degrees in his left leg.  

3.  The Veteran incurred his testicle ischemia as a result of a VA surgery in 1997.  

4.  In November 2006, the Veteran submitted a claim for compensation under 38 U.S.C.A. § 1151 for testicle ischemia.  This claim was granted with the effective date awarded as of the date of receipt of this claim. 

5.  Prior to November 2006, the Veteran did not evidence an intent to seek benefits under 38 U.S.C.A. § 1151 for testicle ischemia.

6.  The filing of a claim under the Federal Tort Claims Act for monetary damages for a disability claimed to have resulted from negligent surgical treatment is not considered to be a claim for benefits under 38 U.S.C.A. § 1151. 

7.  The reduction in the rating assigned for the sensitive scar, donor site, left iliac bone was proper.

8.  The Veteran filed a notice of disagreement with the August 1980 rating decision which proposed to reduce the rating for his for residuals of a fracture of the right cheek bone with hypertrophic rhinitis (rhinitis), and the August 1980 rating decision is not considered therefore to be final.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The criteria for a rating in excess of 10 percent for arthritis of the left hip have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5010, 5250, 5251, 5252, 5253, 5254, 5255 (2011).

3.  The criteria for an effective date earlier than November 7, 2006 for the grant of compensation under 38 U.S.C.A. § 1151 for testicle ischemia have not been met.  38 U.S.C.A. §§ 1151, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.154, 3.155, 3.361, 3.400 (2011).

4.  The March 1985 rating decision, which reduced the rating assigned for the sensitive scar, donor site, left iliac bone, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110  (West 2002); 38 C.F.R. § 3.105  (2011). 

5.  Because the requirements for a motion for revision of a rating decision based on clear and unmistakable error have not been met with regard to the August 1980 rating decision, which reduced in the rating assigned for residuals of a fracture of the right cheek bone with rhinitis, the motion must be dismissed without prejudice to refiling.  38 U.S.C.A. § 5110  (West 2002); 38 C.F.R. § 3.105 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  

In October 2008, the Veteran filed a claim stating that he had been diagnosed with diabetes mellitus and he wished to be service connected for it.  He added in January 2009 that he felt that his service connected disabilities caused his diabetes mellitus, because his head, neck, back and hip disabilities restricted his physical activity.  He also felt that the stress from his PTSD caused him to develop diabetes mellitus.  

At the Veteran's hearing before the Board in February 2011, his representative clarified that service connection for diabetes mellitus was being pursued on a direct basis, and as secondary to the Veteran's service connected PTSD.

The Board will first address the contention that the Veteran's diabetes mellitus is directly related to his military service.  

Service treatment records are silent for any evidence that the Veteran's diabetes mellitus began during the approximately eleven months that he was in service in the late 1970s.  Moreover, the Veteran was not actually diagnosed with diabetes mellitus for approximately three decades after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).
 
However, in this case, the Veteran is not considered competent (meaning medically qualified) to determine the cause of his diabetes mellitus, as this is a medically complex question.  See Jandreau v. Nicholson,  492 F.3d 1372, 1376-77.  Additionally, no medical opinion of record has been advanced even suggesting that the Veteran's diabetes mellitus began during service; nor has the Veteran even alleged that a medical professional has endorsed such a theory.  

As such, the evidence of record does not support the conclusion that the Veteran's diabetes mellitus began during his military service.   

The Board will now turn its attention to the question of whether the Veteran's diabetes mellitus was caused by a service connected disability.

The Veteran was asked at his hearing before the Board in February 2011 whether any doctor had ever actually told him that his psychiatric condition (PTSD) either caused or aggravated his diabetes mellitus, but the Veteran was unable to identify any that had, indicating that he had not thought to have asked such a question.

However, in the month following his hearing, the Veteran did ask several VA doctors about the possibility that his diabetes was somehow related to service; and in March 2011, two VA doctors completed "nexus" statements (pre-printed forms, allowing a doctor to check a box estimating the likelihood that the Veteran's diabetes mellitus was related to his PTSD, with space for an explanation of that conclusion).  

One doctor checked two boxes on the form, essentially asserting that it was his conclusion both that it was at least as likely as not (50 percent or greater) that the Veteran's diabetes mellitus was either caused by or aggravated by his service connected PTSD and that it was less likely than not that Veteran's diabetes mellitus was either caused by or aggravated by his service connected PTSD.  The doctor explained his direct contradiction, stating that there is evidence in research literature supporting a potential link between PTSD and the future risk of diabetes, noting that that one report on diabetes care had concluded that PTSD symptoms were significantly associated with the future risk of self-reported diabetes.  However, he acknowledged that this study did not establish a causal association between PTSD and diabetes mellitus, and only may show a nexus or connection to his PTSD.

This opinion is highly contradictory in that the doctor marked boxes with mathematically incompatible positions when assessing the probability that the Veteran's diabetes mellitus was the result of his PTSD.  It is in fact mathematically impossible for the possibility to simultaneously have a likelihood of both 50 percent and less than 50 percent.  

The Board then looked to the doctor's explanation; however, the doctor acknowledged that there was no causal association between diabetes mellitus and PTSD, and stated only that there may be a nexus or connection, which is inherently equivocal.  The Court of Appeals for Veterans Claims (Court) has in fact held that such equivocal language as "may be" in the context of a medical opinion is the same as "may not be" and therefore cannot provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Conversely, the second doctor who completed the nexus statement provided a more cogent explanation for his conclusion.  This doctor indicated that it was less likely than not that there was a correlation between the Veteran's PTSD and his diabetes mellitus; explaining that research shows only eight percent of all male veterans with PTSD also have diabetes.  He noted the study that had found that PTSD symptoms were significantly associated with the future risk of self-reported diabetes; but ultimately, the doctor concluded that it was currently not possible to say that the Veteran's PTSD caused his diabetes mellitus, although it was impossible to entirely rule it out.  

VA regulations do not require a doctor to entirely foreclose the possibility of a disease being secondary to another disease.  To do so would in many cases be medically impossible.  Rather, in evaluating whether a disease or disability was caused by service, VA requires that a doctor estimate the likelihood of association in terms of more likely than not (greater than 50 percent chance), at least as likely as not (50 percent or greater), or less likely than not (less than 50 percent), based on a review and analysis of the evidence of record within the parameters of known science and medicine.  

In this case, one doctor acknowledged that he could not rule out the possibility, but nevertheless found that it was less likely than not that the Veteran's PTSD caused his diabetes mellitus.  This opinion was based on research in the medical literature, and it was well-reasoned.  As such, the Board concludes that it is quite probative and entitled to greater weight.

The Veteran did submit several medical studies in support of his claim.  For example, in a news article dated in October 2009 from cnn.com, it was stated that "[PTSD] has also been correlated with increased risk for alcohol and drug abuse, smoking, obesity, diabetes, heart disease, hypertension, elevated lipid levels and other psychiatric disorders...Patients with PTSD may also have elevated stress hormones, which could increase their chances of other conditions such as heart disease and diabetes."  Several other medical studies were also submitted.

The Board has reviewed this material, and in fact the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

In this case, the VA doctors who signed the nexus opinions, apparently reviewed the literature submitted by the Veteran, as both doctors cited to one of the studies submitted by the Veteran in their nexus statement.  Yet, neither doctor concluded that it was at least as likely as not that the Veteran's diabetes mellitus was caused by his PTSD; and in fact, the one probative and noncontradictory medical opinion that was received actually reached the opposite conclusion. 

Moreover, it is important to note that none of the studies or articles that were submitted by the Veteran asserted that PTSD actually caused diabetes mellitus.  Rather that there was a possible correlation between the two diseases.  However, correlation is not the same as causation.  

To the extent that the Veteran believes that there is a link between his PTSD and his diabetes mellitus, he lacks the medical training to be able to establish such a link  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), and no medical opinion of record has been advanced which would tend to support the Veteran's lay opinion.   

Thus, the Veteran's claim lacks the nexus requirement linking his diabetes mellitus to either his time in service or to a service connected disability.  As such, the criteria for service connection for diabetes mellitus on either a direct or secondary basis have not been met, and the Veteran's claim is denied.
 


II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
In April 2006, the Veteran filed for service connection for arthritis of the left hip.  A VA examination was provided in August 2006, and based on the findings of that examination, service connection was awarded in a September 2006 rating decision and a 10 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5255.  Under Diagnostic Code 5255, a 10 percent rating is assigned for malunion of the femur with slight knee or hip disability; a 20 percent rating is assigned for malunion of the femur with moderate knee or hip disability; and a 20 percent rating is assigned for malunion of the femur with marked knee or hip disability.  60 percent ratings are assigned when there is a fracture of the surgical neck of the femur with false joint, or when there is nonunion of the femur, without loose motion, and weight bearing preserved with the aid of a brace.  An 80 percent rating is assigned when there is a fracture of the shaft or anatomical neck of the femur with nonunion and loose motion (spiral or oblique fracture).

Alternatively, a rating could be assigned for a hip disability on the basis of limitation of motion or ankylosis.  Under Diagnostic Code 5251, a 10 percent rating is assigned when extension of the thigh is limited to 5 degrees.  Under Diagnostic Code 5252, a 10 percent rating is assigned when flexion of the thigh is limited to 45 degrees and a 20 percent rating is assigned when flexion of the thigh is limited to 30 degrees.  Under Diagnostic Code 5253, a 10 percent rating is assigned when a person cannot cross his legs or cannot toe-out more than 15 degrees in the affected leg.  A 20 percent rating is assigned when abduction of the thigh is limited beyond 10 degrees.

In August 2006, the Veteran underwent a VA examination of his left hip.  X-rays showed slight narrowing of the joint superiorly compatible with early degenerative changes, and the impression of osteoarthritis was rendered.  The Veteran reported having daily left hip pain, which he estimated was 5/10.  He complained of flare-ups approximately every three weeks during the winter.  He also complained of severe stiffness, but he denied any instability, locking, fatigability, lack of endurance, recurrent subluxation, or dislocation of the left hip.  The examiner did not observe any evidence of joint effusion or swelling.  On examination, the Veteran demonstrated flexion from 0-90 degrees.  Extension was from 0-30 degrees without complaints of pain.  External rotation was from 0-60 degrees with pain onset at 60 degrees.  Repetitive motion testing was unchanged from the baseline of the left hip.  The examiner diagnosed the Veteran with a left hip strain. 

The examiner recorded two separate ratings for adduction of the hip in his examination report, but omitted any reference to abduction.  However, because the Veteran was afforded a second examination during the course of his appeal, which did include testing of both hip adduction and hip abduction, the Board concludes that additional clarification is unnecessary with regard to the August 2006 VA examination report.  Additionally, both the adduction ratings showed motion well beyond the 10 degree limit that would be required for a rating based on limitation of adduction.

A second VA examination was provided in March 2009.  There was no deformity of the left hip noted, but the Veteran did report giving way, instability, pain, stiffness, and weakness.  He denied any incoordination, decreased speed of joint motion, locking episodes, effusions, or flare-ups of joint disease.  The Veteran reported being able to stand for 15-30 minutes and to walk a quarter mile.  The Veteran was noted to have an antalgic gait, but there was no other evidence of abnormal weight bearing.  There was also no inflammatory arthritis noted.  The examiner found a normal left hip on inspection and palpation.  The Veteran had flexion from 0-125 with no pain and no additional limitation of motion on repetitive motion.  He also demonstrated extension from 0-30 degrees; abduction from 0-45 degrees, adduction from 0-25 degrees; internal rotation from 0-40 degrees; and external rotation from 0-60 degrees; all with no pain or additional limitation of motion on repetitive motion.  The Veteran was able to cross his legs, and he could toe out greater than 15 degrees.  The Veteran was diagnosed with arthritis of the left hip, which was normal on examination.  

Normal hip abduction is from 0-45 degrees.  Normal hip flexion is from 0-125 degrees.

A review of VA treatment records does not show any findings with regard to the left hip that were not addressed by the two VA examinations.

At his hearing before the Board in February 2011, the Veteran acknowledged that he was not sure that his left hip warranted a rating in excess of the 10 percent that is currently assigned, and he provided no additional information as to the current nature of his left hip disability.

The Board has reviewed the medical and lay evidence with regard to the Veteran's left hip, but finds that the evidence does not support a rating in excess of the 10 percent that is currently assigned.  

The evidence has not suggested that there is impairment of the femur with moderate hip disability.  In fact, there is no indication that there is femur impairment in either examination report.  It is noted that "slight," "moderate," and "marked" are not defined by the regulations with regard to Diagnostic Code 5255.  Nevertheless, at his most recent examination, the Veteran was able to ambulate, albeit with the use of a cane, he had full range of motion in his left hip, and the examiner found that the hip examination was normal.  Moreover, there is no evidence that the Veteran's left hip has commanded a significant amount of medical treatment.  As such, the Board concludes that the mild finding is appropriate.  While the Veteran clearly has arthritic changes in his hip, the Board notes that the x-rays taken in 2006 showed only slight narrowing of the joint.

The Veteran has been diagnosed with arthritis in his left hip which does cause some limitation of motion.  However, at neither examination did the Veteran show limitation of motion that would warrant a rating in excess of 10 percent under DCs 5251, 5252, 5253 for limitation of motion of the thigh.

In this case, the Veteran demonstrated flexion that greatly exceeded 45 degrees, showing 90 degrees of flexion in 2006 and 125 degrees of flexion in 2009.  Similarly extension at both examinations exceeded 5 degrees.  The Veteran also showed abduction to 45 degrees at the 2009 examination.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  In this case, the examiner in 2009 noted that pain was not present on range of motion testing; and it has not been shown that the Veteran's left hip disability is additionally functionally limited.  

There has also been no showing of ankylosis in the Veteran's left hip; and therefore a rating under Diagnostic Code 5250 is not warranted.

Having reviewed the Veteran's claims file, there is no showing that there has been a distinct change in the nature or severity of the Veteran's left hip disability, during the course of his appeal, such that staged ratings would be appropriate.

As described above, the criteria for a schedular rating in excess of 10 percent for the Veteran's left hip disability have not been met, and to that extent his claim is denied. 

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's left hip disability that would render the schedular criteria inadequate.  The Veteran's main symptom is pain which is contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted. 
 
III.  Earlier effective date

The Veteran is currently seeking an effective date earlier than November 7, 2006 for the grant of compensation under 38 U.S.C.A. § 1151 for testicle ischemia.

In November 2006, a claim was received in from the Veteran indicating that he developed a strangulated testicle as a result of a hernia operation at a VA medical center in January 1997.  The claim was granted and made effective the date the Veteran's claim was received.  The Veteran disagreed with the effective date, and has argued in his notice of disagreement and at a hearing before the Board in February 2011 that an earlier effective date was warranted for several reasons.    First, he asserted that he had been unaware that he could file for service connection for a procedure that had occurred at a VA facility, so he felt that his claim should go back to the date of the surgery; or, if that was not possible, he suggested that the effective date should go back to the date he filed his tort claim.

Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  This statutory provision is further clarified in 38 C.F.R. § 3.400, wherein the Secretary provides the effective date for compensation based on an original claim shall be the date the claim is received or the date entitlement arose, whichever is later.  

For compensation awarded pursuant to 38 U.S.C.A. § 1151, the effective date of compensation is the date the aggravation or injury was suffered, but only if a claim is received within one year after that date; otherwise, the effective date is the date the claim is received.  38 C.F.R. § 3.400(i)(1).

The ultimate issue then becomes when did the Veteran file a claim for § 1151 benefits; and more specifically did the Veteran filed a claim within a year of the surgery which caused his testicular ischemia.  

In deciding this question, it is noted that VA may accept as a claim for benefits under 38 U.S.C.A § 1151 and 38 C.F.R. § 3.361 any communication in writing indicating an intent to file a claim for disability compensation or dependency and indemnity compensation under the laws governing entitlement to veterans' benefits for disability or death due to VA hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, whether such communication is contained in a formal claim for pension, compensation, or dependency and indemnity compensation or in any other document.  38 C.F.R. § 3.154.

As such, the Board must determine whether the Veteran filed a written document with VA indicating an intent to seek benefits under § 1151 for the strangulated testicle prior to November 7, 2006.

As an initial point, at both his hearing before the Board and in his November 2006 claim, the Veteran denied even knowing about 38 U.S.C.A. § 1151 claims when he filed his tort claim.  This fact weighs strongly against using any earlier document as a claim, as the intent requirement of 38 C.F.R. § 3.154 is clearly lacking.  If a person had no knowledge that a benefit was available, he could not mean (or intend) to obtain such a benefit.    

The Board has nevertheless reviewed the Veteran's claims file to determine if any such document exists.  Several documents reference the Veteran's hernia surgery and testicle problem prior to 2006.  

In a letter dated in April 1999, the Veteran described the fact that he had undergone hernia surgery in January 1997 and that his testicle had become strangulated.  It appears that the letter may have been sent to the Veteran's senator and then forwarded to VA in a letter dated May 10, 1999.  However, this letter did not specify in any way that the Veteran wanted, or intended, to file a claim for benefits under 38 U.S.C.A. § 1151.

Specifically, this letter does not demonstrate intent to seek § 1151 benefits, as it simply describes his hernia surgery and its resultant symptoms in the course of a lengthy diatribe against VA.  However, the Court has held that the mere presence of medical evidence does not establish intent on the part of the veteran to seek disability benefits.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  In essence, the Veteran's statement simply chronicled the medical events, and did not demonstrate any intent to file a § 1151 claim.

No other document was written by the Veteran or his representative prior to November 2006 that could possibly be construed as a claim for benefits under 38 U.S.C.A. § 1151.

As such, November 2006 is the first time that a claim for benefits under 38 U.S.C.A. § 1151 was received by VA, and because it was clearly received more than a year after the 1997 surgery, the earliest possible effective date is the date the claim was received.  38 C.F.R. § 3.400.

The Veteran has also argued that the date he filed his tort claim against the government in 1999 should serve as the effective date for his § 1151 claim.  To this end, a letter from a VA attorney to the VA RO in May 1999 is of record which references the Veteran's administrative tort claim and requests that VA provide information as to the benefits the Veteran had applied for, including claims for DIC, pension, compensation and 1151.  As such, it is clear that VA was aware that the Veteran had a claim against the government based on his surgery at a VA medical center.  

However, while the Veteran believes that his tort claim should constitute an 1151 claim, the law holds otherwise.  See Mansfield v. Peake, 525 F.3d 1312 (Fed. Cir. 2008).  In Mansfield, the Federal Circuit explained that the Federal Tort Claims Act (FCTA) waives sovereign immunity for certain tort claims against the United States, but the FTCA is not specific to the Department of Veterans Affairs.  The Federal Circuit thus concluded that it was clear that an SF-95 (the notice a person is required to give to VA before initiating suit under the FTCA) itself was not a "claim for disability or for death benefits ... under Department of Veterans Affairs laws."  Mansfield v. Peake, 525 F.3d at 1317.  Moreover, the Federal Circuit found further that an SF-95 does not evidence an intent to file a claim for § 1151 benefits; explaining that the FTCA and the veterans' benefits system provide two distinct remedies with the FTCA.  Id. at 1317-18.  

As such, the mere notice of the fact that the Veteran filed a tort claim does not indicate that he intended to file a § 1151 claim.  Therefore, the letter from VA noting the filing of the tort claim does not warrant an earlier effective date. 

The Veteran has also advanced several arguments which are grounded in equity, arguing that he did not know he could file a claim against VA, and complaining that his lawyer was reprimanded by the bar for his conduct in handling his case.  Unfortunately, while the Board is sympathetic toward the Veteran, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  VA regulations simply do not provide remedies for either of these theories of equity. 

As such, the Board lacks the legal authority to grant the relief sought by the Veteran in this case.  Therefore, the Veteran's claim is denied.


IV.  Clear and Unmistakable Error (CUE)

A claim of CUE is an exception to the rule of finality and is ground to reverse or revise a decision by the Secretary, where the evidence establishes CUE in a final RO or Board decision.  See 38 U.S.C. §§ 5109A, 7111; 38 C.F.R. §§ 3.105(a), 20.1400-.1411; see also DiCarlo v. Nicholson, 20 Vet. App. 52.  Where evidence establishes such error, the prior decision will be reversed or amended.  See id.; Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc), cert. denied, 539 U.S. 926 (2003).  For CUE to exist, either (1) the correct facts in the record were not before the adjudicator or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  In addition, "the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made.'"  Id. (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "In order for there to be a valid claim of [CUE], .... [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Russell, 3 Vet. App. at 313.  That is because, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except on the basis of CUE, as provided in 38 C.F.R. § 3.105  of this part. 38 C.F.R. § 3.104(a).  The Court has provided that if a claimant wishes to reasonably raise CUE "there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the Court propounded a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. 

The Court has refined and elaborated on that test, stating that "CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error...."  Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993).  The Court continued to state that: 

"If a claimant-appellant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a clear and unmistakable error claim is undoubtedly a collateral attack, the presumption is even stronger."  Id.   

Broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo at 44; see also Russell, supra.  Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of clear and unmistakable error because such a breach creates only an incomplete record rather than an incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994). 

38 C.F.R. § 3.105(e), as in effect at the time of the RO rating decisions in 1980 and 1985 that are at issue here, provided that where the reduction in evaluation of a service-connected disability or employability status was considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance would be prepared setting forth all material facts and reasons.  The beneficiary would be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and would be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Generally, if additional evidence was not received within that period, a final rating action would be taken and the award would be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expired.  38 C.F.R. § 3.105(e). 

There are three CUE allegations currently before the Board.  

The first two involve an allegation that CUE was made as part of two reductions in ratings that were carried out by RO rating decisions in August 1980 and in March 1985.  Specifically, the August 1980 rating decision reduced the Veteran's rating for a fracture of the cheek bone with bilateral rhinitis (rhinitis) from 10 percent to 0 percent, and the March 1985 rating decision reduced the Veteran's rating for a scar at the donor site, of the left iliac bone, from 10 percent to 0 percent.  

Additionally, in May 2008, the Board determined that a clear and unmistakable error had not been made in a rating decision of July 26, 1993, in failing to assign an effective date earlier than September 26, 1982, for the allowance of a 100 percent rating for a neurotic depressive reaction, and in failing to grant special monthly compensation due to being housebound.  In July 2010, the Court of Appeals for Veterans Claims (Court) issued a memorandum decision in which it vacated the Board's decision and remanded the claim for additional consideration.  

Each of these claims will be addressed separately below, with the CUE claims involving rhinitis and the rating for the neurotic depressive reaction/special monthly compensation being ultimately addressed in the REMAND portion of this decision.


CUE scar, donor site, of the left iliac bone.

At his hearing before the Board in February 2011, it was explained that the RO had reduced the Veteran's rating for the sensitive scar on the donor site from ten percent to zero percent.  It appears that the Veteran believes that the rating decision which reduced the rating was clearly and unmistakably erroneous.  

The Board will address whether CUE was committed in the March 1985 RO rating decision which reduced the Veteran's rating for his scar. 

In a March 1985 rating decision, the RO concluded that a VA examination in January 1985 had shown that the Veteran's scar at the donor site, left ilium was well-healed, and non-tender.  The RO then reduced the Veteran's rating for the scar from 10 percent to noncompensable as of the date of the examination.  It is noted that although the RO included a notice letter, the letter did not specifically inform the Veteran that his scar rating had been reduced.  The Veteran does not appear to have ever filed a notice of disagreement with this rating decision and the rating decision therefore became final.

Of particular importance in this case is the holding in Stelzel v. Mansfield, 508 F.3d 1345 (2007).  This case dealt with a 1965 rating decision which granted service connection for one condition and reduced the rating for a second service connected disability from 50 to 30 percent with the reduction being made effective retroactively.  However, despite the reduction, the Veteran's overall disability rating remained unchanged at 70 percent.  The Federal Circuit found that the 60 day notice provision contained in 38 U.S.C.A. § 3012(b)(6) (which is the controlling statute of 38 C.F.R. § 3.105) was not required, because the Veteran's overall disability was not reduced.  Therefore, the Federal Circuit concluded that CUE was not made simply by reducing a disability rating, even if no notice was provided.  Id.

Thus, the issue that must be addressed in this case is whether the reduction in benefits from 10 percent to 0 percent would have resulted in a reduction in the Veteran's overall rating.  An examination of the rating decision shows that it did not.  

The March 1985 rating decision maintained the 50 percent rating for a neurotic depressive reaction and the 40 percent rating for the Veteran's back disability.  Turning to 38 C.F.R. § 4.25 (1984), a 40 and 50 percent rating combine to 70 percent, regardless of whether or not an additional 10 percent rating is assigned.    

As such, because the reduction from 10 percent to 0 percent for the Veteran's scar did not change the Veteran's overall rating, the RO did not commit error in reducing the disability rating, in failing to provide the Veteran notice of the proposed reduction, or by making the reduction retroactively applicable.

The Board has also considered whether error was made in the reduction of the scar rating from 10 percent to 0 percent.  

At the time of the March 1985 rating decision, the Veteran's scar was rated under 38 C.F.R. § 4.118, Diagnostic Code 7805 (1984).  This Diagnostic Code directed scars to be rated based on the limitation of function of the effected part.  Alternatively, a 10 percent rating could be assigned when a scar was superficial, and poorly nourished with repeated ulceration; or when a scar was superficial, tender and painful on objective demonstration.   38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (1984).

The reduction was based on the findings of a VA examination in January 1985 at which the scar showed no evidence of infection, induration, or drainage.  The scar was noted to be healed without tenderness.  No functional limitation was noted to be caused by the scar.

As such, the medical evidence relied on by the RO in the March 1985 rating decision justified the reduction as it was shown that the scar was not poorly nourished or painful on objective demonstration.  Moreover, there was no indication that the scar caused any functional limitation.

As such, no error is found in the March 1985 rating decision.  Therefore, the Veteran's claim is denied.

Fracture of the cheek bone with bilateral rhinitis 

At the Veteran's hearing it was explained that the Veteran's rating for his right cheek bone disability was reduced from 10 percent to a noncompensable (0 percent) rating in 1980, because it was determined that the condition had improved.  It was found at that time that the Veteran did not have either complete blockage of one nasal passage, or both passages half obstructed.  It was noted that the Veteran was granted a 10 percent rating for the rhinitis in 2005, but there was not retroactive application.

The Veteran is claiming that he was submitting claims throughout the 1980s, but that VA did not act on these claims.  Veteran also seems to argue that the impairment from his PTSD made it was difficult for him to go through paperwork.

A review of the Veteran's claims file shows that he was initially granted a 10 percent rating for rhinitis in a July 1978 rating decision.  It is noted that no VA examination was conducted in conjunction with the assignment of this rating.  In an August 1980 rating decision, the RO proposed that based on a VA ENT examination, which showed no nasal pathology and no obstruction, the Veteran's 10 percent rating should be reduced to a noncompensable rating as of November 1, 1980.  This rating decision also proposed to reduce the rating for the Veteran's service connected back disability.  The Veteran was given notice of this proposal in an August 1980 letter and the letter explained that the Veteran had the right to submit additional evidence tending to show that the reduction should not be made.  He was further informed that if no such additional evidence was received within 60 days it would be necessary to reduce his award as indicated.

In May 1981, the Veteran submitted a letter entitled "notice of disagreement" in which he mainly disagreed with the reduction of his back disability and with the termination of unemployability benefits.  However, on the back of the letter the Veteran wrote that he was experiencing extreme pain in his face and he asserted that doctors at the medical center had told him that he had over 60 percent blockage of his sinuses.

The Veteran also submitted (in June 1981) a letter dated in 1978 from a Dr. Castillo indicating that the Veteran had moderate hypertrophic rhinitis bilaterally as well as a deviated nasal septum.

In October 1981, the Veteran wrote a statement asserting that he had an appeal pending on the reduction of his service connected disabilities from 100 percent to 50 percent (this was the reduction that reduced both his back and his rhinitis ratings).  The Veteran was provided a hearing before the Board, but the issue of the reduction of the rhinitis issue was not discussed, and the Veteran only briefly referenced his post-accident sinus problems.

In August 1982, the Veteran's attorney wrote a letter indicating that the RO should consider whether the Veteran was entitled to an increased rating for ENT problems.  In a January 1983 rating decision, the RO denied any increases in the Veteran's service connected disabilities.  In November 1984, the Board issued a decision regarding the Veteran's back, psychiatric disability and his TDIU claim, but the issue of a higher rating for rhinitis was not discussed.  It is noted that in remanding for the evaluation of the Veteran's TDIU claim, the Board ordered examinations of the Veteran's donor site scar and rhinitis to be conducted.  However, it appears that this directive was in order to evaluate whether the Veteran was unemployable as a result of his service connected disabilities, rather than an adjudication of the reduction issue. 

In August 1985, the Board issued another decision.  In the paragraph entitled actions leading the present appellate status, it was noted that an August 1980 rating decision reduced the Veteran's ratings for his back and for his rhinitis; and it was noted that the Veteran had appealed this reduction in benefits.  However, the decision did not address the issue of the reduction of the rhinitis rating.

In March 2005, the Veteran wrote that he still had difficulty breathing and wanted to know why he was not receiving a compensable rating for the condition.  In April 2005, the Veteran asserted that his rating was erroneously dropped from 10 percent to 0 percent in 1980.  He asked that the error be corrected.  He added that his breathing problems had never improved.  This claim was granted in a December 2005 rating decision, which increased the rating for rhinitis from 0 to 10 percent, effective the date the claim was received in March 2005.  

However, the rating decision concluded that CUE was not made in the August 1980 rating decision which had reduced the rating from 10 percent to noncompensable.

As noted, a claim of CUE is an exception to the rule of finality and is ground to reverse or revise a decision by the Secretary, where the evidence establishes CUE in a final RO or Board decision.  See 38 U.S.C. §§ 5109A, 7111; 38 C.F.R. §§ 3.105(a), 20.1400-20.1411.  The key word here is final.  

As described above, in a statement entitled notice of disagreement that was received in May 1981, within a year of the August 1980 rating decision which had reduced the rating for his rhinitis, the Veteran very clearly wrote about his sinuses, stating that he was experiencing extreme pain in his face and he asserted that doctors at the medical center had told him that he had over 60 percent blockage of his sinuses.  

A notice of disagreement is a written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest.  Moreover, no special wording is required.  The notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.

While the May 1981 document primarily focused on the Veteran's back and employability, the document in question indicated that it was a notice of disagreement and it specifically identified problems with his sinuses as well as listing criteria that would factor into a compensable rating, such as blockage. 

As such, the Board concludes that this document is a notice of disagreement with the reduction of the Veteran's rhinitis rating and because a statement of the case was never issued, the Veteran's notice of disagreement to the rhinitis reduction remains pending and will be addressed in the REMAND section of this decision.  

However, because the May 1980 rating decision never became final with regard to the issue of reduction of the Veteran's rating for rhinitis, it is not eligible to be collaterally challenged, such as buy a CUE motion.

Given this conclusion, the claim that CUE was made in the May 1980 rating decision is dismissed.  

V.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claims for service connection for his left hip and for compensation under § 1151 for testicle ischemia were granted.  He then appealed the downstream issues of the rating and effective date that had been assigned.  Under these circumstances, since the original claims were granted, there are no further notice requirements under the aforementioned law with regard to those issues.  

With regard to claims of clear and unmistakable error (CUE), a CUE motion is not a claim for benefits, but rather is a collateral attack on a final decision; while CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits under the part II or III of title 38, which govern the benefits available under the laws administered by VA; therefore, the VCAA is not applicable.  Parker v. Principi, 15 Vet. App. 407 (2002).

With regard to the Veteran's claim of entitlement to service connection for diabetes mellitus, required notice was provided by a letter dated in December 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above, as well as informing him how disability ratings and effective dates were assigned.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO has obtained numerous VA and private outpatient treatment records, and the Veteran submitted statements on his behalf.  The Veteran also testified at two hearings before the undersigned Veterans Law Judge. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file) of his hip; and there is no objective evidence suggesting that there has been a material change in the severity of the Veteran's left hip disability since the March 2009 VA examination.  

While no examination was provided with regard to the Veteran's claim for service connection for diabetes mellitus, the Veteran submitted medical opinions of record on the issue, which satisfactorily address the necessary medical questions, and therefore an examination is not warranted. 

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for diabetes mellitus, to include as secondary to the Veteran's service connected PTSD, is denied. 

A rating in excess of 10 percent for arthritis of the left hip is denied.

An effective date earlier than November 7, 2006 for the grant of compensation under 38 U.S.C.A. § 1151 for testicle ischemia is denied.

The reduction of the rating for the Veteran's sensitive scar, donor site, left iliac bone from 10 percent to 0 percent in August 1985 was proper, and the appeal is denied.

The claim that CUE was made in the August 1980 rating decision, which reduced the rating assigned for residuals of a fracture of the right cheek bone with hypertrophic rhinitis, is dismissed.


REMAND

In order to appeal a RO rating decision to the Board, certain procedural steps must be followed to grant the Board the jurisdiction to review the case.  First, once a rating decision is issued, the Veteran or his/her representative must file a timely notice of disagreement (NOD); so long as the issues being appealed are clear, the RO must then issue a statement of the case (SOC); finally, to convey jurisdiction to the Board to hear and decide the appeal, the Veteran must file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

As described above, the Veteran's rating for his residuals of a fracture right zygomatic bone with hypertrophic rhinitis was reduced from 10 percent to 0 percent in an August 1980 rating decision.  In May 1981, a letter entitled notice of disagreement was received from the Veteran.  In this letter, the Veteran asserted that he was experiencing pain in his face and that he had been told that he had over 60 percent blockage of his sinus.  Essentially, the Veteran was providing reasons why his rating should not been reduced. 

Because no special wording is required for a NOD, this indication in a document that was entitled notice of disagreement, serves as a NOD for the August 1980 rating decision which reduced the rhinitis rating.  See 38 C.F.R. §§ 20.201, 20.302(a).  This NOD is still pending.  It is proper to remand this claim because the appellant has not been provided a SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue should be returned to the Board after issuance of the SOC only if the appeal is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

The Board's 2008 decision was vacated by the Court in July 2010.  The memorandum decision directed the Board to ensure that all of the VA vocational rehabilitation records in existence in March 1985 are part of the record, and that such a determination be made in the first instance before the other directives of the memorandum decision were addressed.

The Board has meticulously reviewed the Veteran's claims file.  However, while several letters in the Veteran's claims file reference vocational rehabilitation, it is unclear whether the entire vocational rehabilitation file is of record.

At a Board hearing in March 1982, the Veteran reported that he was eligible for vocational rehabilitation and that he had reapplied in the previous few months.  He informed the Board that he had been told that he would need to see a counselor to see if he qualified again for vocational rehabilitation, but that he had not yet been scheduled for an appointment.

A letter dated in July 1982 indicated that the Veteran had applied for vocational rehabilitation and that it had been determined that the Veteran was temporarily infeasible for training at that time.  However, there was no indication what evidence had been reviewed in conjunction with this decision.

In a May 1983 letter, it was noted that the Veteran had again been found infeasible for vocational rehabilitation at that time.  

In March 1985, the Veteran requested that VA obtain his vocational rehabilitation file for consideration.  However, the Veteran's claim on appeal at that time was certified to the Board, and the Board granted a total disability rating based on individual unemployability (TDIU).  As such, no effort appears to have been made to obtain the vocational rehabilitation file at that juncture either.

Therefore, the Board is unclear whether a vocational rehabilitation file exists that has not been obtained, and given the stern directive from the Court, the Board concludes that an effort should be made to obtain the Veteran's vocational rehabilitation file if one exists.

Therefore, this matter is remanded for the following action:


1. The RO should consider the issue of whether the reduction from 10 percent to 0 percent for the Veteran's residuals of a fracture right zygomatic with hypertrophic rhinitis in the August 1980 rating decision was proper; if the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is 
not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

2.  Obtain the Veteran's vocational rehabilitation file/folder and associate it with his claims file.  Any other available vocational rehabilitation applications or records prepared or obtained in connection with those applications should also be obtained and associated with the claims folder.  If no records and/or vocational rehabilitation files are available, documentation to reflect that fact should be associated with the file.

3.  Then readjudicate any matters properly on appeal as required based on the requested development.  If any claim(s) remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The purpose of this remand is to comply with governing adjudicative procedures and the Court's decision involving this case.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issue.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).
 


______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


